                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


 REBECCA SUZANNE DENOFRE,

       Plaintiff,
                                                    Case No. 2:19-cv-156
 v.
                                                    HONORABLE PAUL L. MALONEY
 CITY OF ISHPEMING, STEVE
 SNOWAERT, and JUSTIN BIANCO,

       Defendants.
 ______________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment is entered in favor of Defendants.



Dated: October 3, 2019                                     /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
